                                                                      FILED
                                                                U.S. DISTRICT COURT
                                                                    AUGijSTA CIV.
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA 2019 MftY 10 AM IL 23
                                DUBLIN DIVISION

                                                              CLERK-^A
                                                                    SO.Die/XOr GA.
UNITED STATES OF AMERICA                *
                                        ★


     V,                                 *       CR    318-010
                                        *


ALEXANDER R. JOHNSON                    *




                                  ORDER




     Presently pending before the Court in this criminal matter is

a pro se motion filed by Defendant Alexander R. Johnson requesting

that this Court enter an Order requiring the United States Bureau

of Prisons to place him in a Residential Re-Entry Center ("RCC")

or halfway house for "at least 12 months."           (Def.'s Mot., Doc. No.

33, II 3.)    Defendant is currently serving his federal sentence at

PCI Jesup in this district.

     With    this    motion, Defendant is      challenging    the    manner   of

execution of his sentence; a writ of habeas corpus pursuant to 28

U.S.C. § 2241 is the appropriate legal vehicle to challenge the

BOP'S decision regarding his RRC placement.                 See Antonelli v.

Warden,    U.S.P.    Atlanta,   542   F.3d   1348,   1352   {11^^   Cir.   2008)

{"[C]hallenges to the execution of a sentence, rather than the

validity of the sentence itself, are properly brought under §

2241.").     In order to file a § 2241 petition. Defendant must first
exhaust all administrative remedies with the Bureau of Prisons.

See Skinner v. Wiley, 355 F.3d 1293, 1295 (11^^ cir. 2004).

     Defendant has not filed an appropriate § 2241 petition, and

he has not stated much less established that he has exhausted his

administrative remedies. Accordingly, his motion requesting the

Court to "mandate" an order (doc. no. 33) is DENIED^

     ORDER ENTERED at Augusta, Georgia, this   /p      day of May,

2019.




                                   UNITED STATED DISTRICT JUDGE
